Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 was filed before the mailing date of the Non-final on 6/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 4/26/2021 have been approved by the examiner.

Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,991,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a semiconductor substrate having a first surface and a second surface.  A pixel element isolation film extending into an interior of the semiconductor substrate defining a plurality of active pixels in the semiconductor substrate.  A dummy element isolation film extending into the interior of the semiconductor substrate and on at least one side of the active pixels in a plan view and defining a plurality of dummy pixels in the semiconductor substrate.  The first end of the pixel element isolation film has a first width in a first direction parallel to the first surface, the first end of the dummy element isolation film has a second width in the first direction, and the second width is greater than the first width.
7. 	Claims 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,991,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a semiconductor substrate including an active pixel region and a pad region.  A pixel element isolation film in the active pixel region, the pixel element isolation film in a pixel trench extending through an interior of the semiconductor substrate.  A dummy element isolation film in a dummy trench extending through the interior of the semiconductor substrate, the dummy element isolation film extending between the active pixel region and the pad region in at least one of a first direction and a second direction parallel to a top surface of the semiconductor substrate.  The pixel element isolation film has a first end having a first width in the first
direction.  The dummy element isolation film has a first end coplanar with the first end of the pixel element isolation film, and the first end of the dummy element isolation film has a second width in the first direction that is greater than the first width.
8. 	Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,991,742. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patent recite a semiconductor substrate including an active pixel region and a pad region.  A pixel element isolation film in the active pixel region, the pixel element isolation film defining a plurality of active pixels in the semiconductor substrate.  A dummy element isolation film surrounding a periphery of the pixel element isolation film.  The dummy element isolation film defining a plurality of dummy pixels in the semiconductor substrate.  The pixel element isolation film has a first end having a first width in a first direction parallel to a top surface of the semiconductor substrate, the dummy element a semiconductor substrate including an active pixel region and a pad region.  A pixel element isolation film in the active pixel region, the pixel element isolation film defining a plurality of active pixels in the semiconductor substrate.  A dummy element isolation film surrounding a periphery of the pixel element isolation
film, the dummy element isolation film defining a plurality of dummy pixels in the
semiconductor substrate.  The pixel element isolation film has a first end having a first width in a first direction parallel to a top surface of the semiconductor substrate, the dummy element.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.
Conclusion
9. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.





AC/June 13, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897